Citation Nr: 0025290	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 RO 
decision which denied service connection for PTSD.  A 
personal hearing at the RO was held in April 1998.  The 
veteran also requested a Board hearing, and one was scheduled 
for February 1999, but he canceled the proceeding.  The Board 
remanded the case in April 1999 for further development, and 
the case was returned to the Board in August 2000.  


REMAND

The veteran contends he has PTSD which is related to 
stressors he experienced during service in Vietnam.  

The veteran served on active duty in the Air Force from 
February 1967 to February 1971.  His service included a tour 
in the Republic of Vietnam from February 1969 to February 
1970.  He was awarded various service decorations, but no 
medals evincing combat.  Service personnel records indicate 
that his military specialty was air passenger specialist.  

The veteran's claim for service connection for PTSD is well 
grounded, meaning not inherently implausible, and the file 
indicates there is a further VA duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999); 
Gaines v. West, 11 Vet. App. 353 (1998).  

Post-service medical records show that the veteran has been 
diagnosed with PTSD.

On a PTSD questionnaire in December 1996, the veteran gave 
vague descriptions of events relating to his claimed 
stressors in Vietnam.  During an RO hearing in April 1998, it 
was noted that the veteran was heavily medicated when he 
filled out the 1996 questionnaire and thus did not fully 
understand the questions.  Following the hearing, the veteran 
submitted an additional statement regarding Vietnam events 
which he believed constituted stressors for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

As noted in the prior Board remand, since it is not shown 
that the veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish that they occurred; 
rather his stressors must be established by service records 
or other credible supporting evidence; 38 C.F.R. § 3.304 (f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  The Board remanded this appeal, in part, for the RO 
to make an effort to corroborate the veteran's statements of 
stressors with the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR).  Such action has not yet been 
completed.  The Board notes that the veteran did not respond 
to an RO request for more details concerning his alleged 
service stressors.  However, the RO then failed to make an 
effort to verify alleged stressors through the service 
department as part of the VA duty to assist him with his 
claim.  The 1999 Board remand clearly states that the RO 
should forward evidence pertinent to the veteran's alleged 
service stressors to the USASCRUR for attempted verification 
regardless of whether the veteran provides more details.  As 
the action taken by the RO does not fully comply with the 
last remand instructions, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the veteran was scheduled for a VA 
examination in March 2000 to determine whether there was a 
clear diagnosis of PTSD under the standards of DSM-IV; 
however, he failed to report.  Although the duty to assist is 
not a one-way street (Wood v. Derwinski, 1 Vet. App. 190 
(1991)), it is the judgment of the Board that the veteran 
should be given another opportunity to report for a VA 
examination.  The veteran should understand that he has an 
obligation to report for VA examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (1999).  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should give the veteran 
another opportunity to provide more 
details concerning service stressors.  
Thereafter (and regardless of whether or 
not the veteran provides more details), 
the RO should forward the veteran's 
statement of stressors, his service 
personnel records, and any other evidence 
pertinent to stressors, to the USASCRUR; 
that service office should be asked to 
attempt to verify the veteran's alleged 
Vietnam stressors.  Any service 
department history of the veteran's unit, 
while he was in Vietnam, should also be 
obtained.  

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination relative to his claim for 
service connection for PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  All psychiatric disorders 
should be diagnosed.  Any diagnosis of 
PTSD should be in accordance with DSM-IV.  
If PTSD is diagnosed, the doctor should 
identify the stressors which are believed 
to be the cause of the condition, and the 
doctor should explain why such stressors 
are sufficient under DSM-IV.  

3.  Following completion of the 
foregoing, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


